Citation Nr: 0723177	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-38 753A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in the March 6, 2003, 
denial of an effective date prior to October 26, 1995, for an 
award of service connection for Reiter's syndrome.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from August 1963 to August 
1966.

The matter at issue is subject to the Board's original 
jurisdiction.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1400 (2006).  It arises from the veteran's December 2006 
motion to reverse or revise the Board's March 6, 2003, denial 
of an effective date of service connection for Reiter's 
syndrome earlier than October 26, 1995.


FINDINGS OF FACT

1.  In March 2003, the Board found that a September 2000 VA 
rating decision implemented an October 1999 Board grant of 
service connection for Reiter's syndrome and assigned October 
26, 1995, as the effective date of service connection.

2.  In March 2003, the Board found that all requests for 
service connection for Reiter's syndrome filed with VA prior 
to October 26, 1995, were previously and finally denied, and 
no document filed with VA prior to October 26, 1995, was or 
could be a pending claim for service connection for Reiter's 
syndrome.

3.  The Board's March 6, 2003, denial of an effective date 
prior to October 26, 1995, for service connection for 
Reiter's syndrome correctly applied the law in effect on the 
date of the decision to the facts of record on the date of 
the decision. 


CONCLUSION OF LAW

The March 6, 2003, Board decision denying an effective date 
earlier than October 26, 1995, for an award of service 
connection for Reiter's syndrome did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1403 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), do not 
apply in cases seeking revision or reversal of CUE.  Livesay 
v.  Principi, 15 Vet. App. 165, 178-79 (2003).

Statute assigns the Board original jurisdiction of motions 
for its revision of its decision that were wrong because of 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
2002).  Regulation provides the following on CUE:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.
  
(b) Record to be reviewed-(1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.
* * *
  (c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

38 C.F.R. § 20.1403(a), (c) (2006).

The veteran asserts that in August 1973 he filed a timely 
substantive appeal from a February 1973 rating decision that 
denied service connection for Reiter's syndrome.  The veteran 
essentially asserts the correct facts, as they were known at 
the time, were not before the Board, which therefore applied 
the pertinent law to the wrong facts.

A motion for revision of a Board decision must be clear and 
specific in stating the error of fact or law that resulted in 
a Board decision that would have been different had the Board 
not made the error.  See 20.1404(b) (2006).  The regulation 
requires that the allegation of CUE be "specific."

Implicit in the veteran's motion is the assertion that the 
Board failed to decide the August 1973 appeal from the 
February 1973 rating decision, which therefore was still 
pending when the Board granted service connection in October 
1999 and the RO assigned an effective date in February 2000.  
This is made clear in the veteran's representative's March 
2006 brief, which argues, "[T] Board erred when it failed to 
ensure the adjudication of this case pursuant to 38 C.F.R. 
§ 19.35.  The appellant submits that he timely filed a 
substantive appeal [in 1973].  Therefore, this case should 
have been certified during 1973 for B[oard 
of]V[eterans']A[ppeal] review."

Section 19.35 provides for certification of appeals to the 
Board.  The representative's statement amounts to an argument 
that March 2003 Board decision failed to identify a long-
pending claim and therefore applied the law and regulation 
governing effective dates of awards of service connection to 
the wrong facts.  See 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2002).

The veteran's factual allegations and legal arguments are 
incorrect.  The veteran explicitly stated that he filed a 
timely appeal in 1973.  He overlooked that the RO did certify 
his August 1973 appeal to the Board, notwithstanding that he 
has obtained copies of his entire claims file and reviewed 
the file at the RO several times.  The 1973 certification of 
the appeal to the Board (VA Form 1-8) is filed several sheets 
above the 1973 substantive appeal.  The Board denied the 
claim in November 1973.  That document has likewise been in 
the claims file since 1973.  Thus, the sole specific argument 
for correction of CUE in the March 2003 Board decision is 
without merit.

The Board accurately reported the fact of the November 1973 
final denial in its March 2003 decision.  It accurately 
reported the subsequent procedural history of applications to 
reopen the claim, denials of those applications, and failures 
to appeal those denials until the February 1998 appeal that 
reached the Board in October 1999.  The March 2003 Board 
decision also observed that the September 2000 rating 
decision that implemented the Board's October 1999 grant of 
service connection assigned October 26, 1995, as the 
effective date of service connection, notwithstanding that 
the veteran had not timely appealed the April 1996 denial of 
the October 26, 1995, claim, and that the April 1996 
apparently became final.

The Board found the veteran had not submitted a claim prior 
to October 1995 that was not already subject to a final 
decision.  Further, the Board found that nothing of record 
prior to October 26, 1995, could be a pending claim upon 
which to predicate an effective date of service connection 
for Reiter's syndrome earlier than October 26, 1995.  There 
was no failure to consider the facts known in March 2003.  
The Board correctly applied the law and regulations to the 
facts of record.  There was no clear an unmistakable error in 
the March 2003 Board denial of an effective date of service 
connection for Reiter's syndrome earlier than October 26, 
1995.


ORDER

The veteran's motion to revise the March 6, 2003, Board 
decision denying an earlier effective date of service 
connection for Reiter's syndrome is denied.



                       
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



